Citation Nr: 0909030	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-03 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), secondary to sexual assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to 
July 1972 and April 1976 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for PTSD.  In 
February 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of sexual 
trauma in service.  Specifically through statements and 
testimony he has indicated that he was assaulted while in the 
shower in approximately August 1970 when a blanket was thrown 
over him, he was beat up, called racial slurs, and sexually 
assaulted with what he believed to be a broom.  He recalled 
that he was a "knuckle head" in his platoon and disciplined 
a lot prior to this, which would cause his platoon to be 
disciplined, as well.  He did not report the incident in 
service but began to have uncontrollable urinating problems.  
He was later transferred to another platoon.  

Service treatment records show the Veteran was seen in August 
1970 and September 1970 for a chronic history of frequent 
urination.  An intravenous pyelogram was performed, which was 
negative.  The impression was urinary frequency with no 
evidence of urologic disease.  Personnel records show the 
Veteran was disciplined in July 1972 for not standing when 
the National Anthem was played.  He was discharged in July 
1972 and was undecided about reenlistment, but reenlisted in 
April 1976 with a different unit.  Personnel records show 
poor performance was reported in June 1977, that the Veteran 
was not recommended for promotion in August 1977, and was 
counseled on his grooming standards for failing to get a 
haircut in February 1978.  The Veteran attributes all of 
these behavioral deficiencies to his PTSD.

The Veteran submitted statements from his family and friends 
in support of his claim.  His brother submitted a statement 
in September 2005 that he recalled the Veteran's attitude 
changed very much after he came back from service in that he 
was mean and kept to himself in the basement.  His mother 
later pulled him aside and told him that his brother had been 
sexually molested in the military.  One of his service 
buddies submitted a statement in October 2006 that he served 
in the same place as the Veteran in 1966 and that the Marine 
Corps tactics involved frequent assault and humiliation.  
Another buddy submitted a statement that he joined the Marine 
Corps in 1978 and that in boot camp a "blanket party" was 
when a marine was covered up and beaten or assaulted and that 
these incidents were never reported out of fear of 
retaliation.  His sister submitted a February 2009 statement 
that the Veteran had horrible dreams when he came back from 
service and would scream out in his sleep.  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians: pregnancy tests or tests for sexually- 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3).

Given the nature of the reported incident in service and the 
unlikeliness that there would be any official record of this 
event, alternative evidence is to be considered to determine 
whether the claimed in-service assault is corroborated.  
Based on the Veteran's statements and testimony, the service 
treatment records documenting in-service urinary problems 
corroborating the Veteran's account of suffering 
uncontrollable urination after the assault, personnel records 
showing performance deficiencies after the time of the 
reported incident and that the Veteran was transferred to 
another unit, statements from the Veteran's family noting 
that the Veteran's behavior changed after he returned from 
service, and buddy statements about the atmosphere in the 
Marine Corps during that time, the Veteran's account of the 
in-service assault is accepted as credible evidence.

VA medical records show the Veteran has been treated for PTSD 
since 2004.  He has further mentioned the in-service assault 
on the VA PTSD treatment records.  As the record shows a 
current diagnosis of PTSD, credible evidence of an in-service 
sexual assault, and the Veteran's complaints of problems 
since service, a medical opinion is necessary to determine 
whether the current PTSD diagnosis is related to service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether the Veteran's current PTSD 
diagnosis is at least as likely as not 
related to his reported in-service 
stressor incident of being sexually 
assaulted.


The claims file (including the body and 
action paragraphs of this remand, service 
treatment records, and post-service VA 
medical records) must be reviewed by the 
examiner in conjunction with the 
examination.  A rationale must be provided 
for all opinions.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


